Citation Nr: 0316136	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint and disc disease of the cervical spine, currently rated 
as 40 percent disabling.  

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from September 1979 to March 
1987.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

By rating decision dated in July 2002, the RO increased the 
evaluation for degenerative joint and disc disease of the 
cervical spine to 40 percent.  Since the increase to 40 
percent did not constitute a full grant of the benefit 
sought, the claim for a higher rating remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board is addressing the issues of entitlement to 
increased ratings for peptic ulcer disease and for bilateral 
pes planus in the introduction as the issues are not in 
appellate status and, as such, the Board does not have 
jurisdiction.  The RO continued a 10 percent evaluation for 
peptic ulcer disease and a 0 percent evaluation for bilateral 
pes planus.  The veteran filed a notice of disagreement.  A 
statement of the case was issued in April 2002.  In her VA 
Form 9, received in April 2002, the veteran indicated that 
she was appealing only "arthritis of joints."  Accordingly, 
the Board has no jurisdiction over these matters.  38 
U.S.C.A. §§ 7104, 7105 (West 2002).  

The Board notes that by rating decision dated in July 2002, 
the RO denied entitlement to service connection for 
degenerative joint disease of the lumbar spine.  The veteran 
was notified of the decision by letter dated July 31, 2003.  
She has not filed a notice of disagreement.  

The issue of TDIU will be addressed in the remand portion 
below.  The Board finds that the issue of entitlement to 
extraschedular consideration for degenerative disc and joint 
disease of the cervical spine, currently rated as 40 percent 
disabling, is inextricably intertwined with the issue of TDIU 
and will be held in abeyance pending the remand.  

By letter received in December 2002, the veteran indicated 
that she no longer desired a hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  Degenerative joint and disc disease of the cervical spine 
is manifested by severe limitation of motion

2.  Magnetic resonance imaging (MRI) and Electromyography 
(EMG) were normal.  


CONCLUSION OF LAW

Degenerative disc and joint disease of the cervical spine is 
no more than 40 percent disabling.  38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. §§4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records, dated from May 1998 to 
December 1998, reflect the veteran's complaint of bilateral 
elbow pain and morning stiffness since January 1997, and 
episodic bilateral lower extremity swelling.  The assessment 
in May 1998 was suspect tendonitis  A December 1998 record of 
treatment notes her report that there was a tingling and 
burning patch in her upper arm, which she noted involved the 
shoulder.  On examination, there was marked tenderness over 
the medial epicondyle on the left elbow.  She had normal 
reflexes, strength, and tone of the upper and lower 
extremities.  Gait was normal.  The examiner stated that the 
pain on the left was medial epicondylitis and that the pain 
on the right was secondary to the degenerative joint disease 
in her neck.  

A January 1999 VA outpatient treatment record notes the 
veteran's complaint of chronic neck pain and stiffness.  The 
record of treatment notes the veteran's report that the pain 
was not continuous.  The examiner noted that on examination 
in August 1997 there was left medial epicondylitis; no other 
current focal neurologic complaints were noted.  The veteran 
denied any upper extremity weakness or numbness.  The 
relevant assessment was cervical degenerative 
arthritis/osteoarthritis.  The examiner noted that x-ray 
examination in December 1997 showed diffuse disc space 
narrowing and anterior osteophytosis.  

An April 1999 VA outpatient treatment record reflects that 
the veteran had been issued a soft cervical collar for 
cervical pain, noted to be for use only in the car.  She 
complained of radiating pain going down both arms.  On 
examination, active cervical rotation to the left was 35 
degrees before pain, and 45 degrees before pain on the right.  
Extension was to 30 degrees.  No weakness was noted.  Most 
symptoms were noted to be centered around the neck.  The 
assessment in June 1999 was cervical neck degenerative joint 
disease, stable.  

On VA examination in May 1999, the cervical spine revealed 
tenderness of the left paraspinal muscle.  No tenderness on 
the spine was noted.  Range of motion testing demonstrated 
forward flexion from 0 to 15 degrees.  Backward extension was 
0 to 15 degrees.  Lateral flexion to the left and right was 0 
to 15 degrees.  Pain with range of motion was noted.  Muscle 
strength for both upper arms was 5/5.  Reflexes for both 
biceps, triceps, brachial and radialis were 2+.  The examiner 
noted that sensation was intact to light touch for both upper 
extremities.  The examiner noted that there was increased 
pain after doing exercises to the left side of the paraspinal 
muscle.  Range of motion was noted to be unchanged.  No 
fatigability or incoordination was noted.  The impression of 
x-ray examination of the cervical spine was moderate to 
severe degenerative disc disease in the mid and lower 
cervical spine, accompanied by moderate nerve root foraminal 
narrowing at several levels, bilaterally, in the mid cervical 
spine.  The report of examination notes that there was 
arthropathy in the facet joints, and to some degree in the 
uncovertebral joints, causing arthritic symptoms.  

Private medical records, dated in August 1999, reflect 
complaints of neck pain.  The relevant diagnosis was moderate 
cervicalgia, cephalgia, and cervical strain/sprain.  Cervical 
subluxations were noted at levels 1 through 7.  

VA outpatient treatment records, dated in September 1999, 
note that the veteran's cervical spine muscles were very 
tight and that her movements in all directions were limited.  
Flexion was 30 degrees, extension was 25 degrees, and left 
lateral flexion was 30 degrees.  The assessment was cervical 
degenerative joint disease of the spine along with associated 
muscle tightness.  The examiner noted that she was making a 
good improvement.  A treatment record, dated in October 1999, 
reflects complaints of increasing neck pain with shoulder 
pain and some numbness in the left arm during the previous 
month.  She stated that she had numbness in digits 4 to 5.  
No weakness, or numbness in the right arm was noted.  Pain in 
the shoulders, bilaterally, was noted.  On examination, 
minimal range of motion secondary to pain was noted.  The 
examiner reported that the cervical spine was nontender to 
palpation except over trapezius muscle B.  Sensation in the 
upper extremities, bilaterally, was intact, except left 
digits 4 and 5.  Strength was noted to be 5/5, bilaterally.  
Some mild decreased strength of hand intrinsics, left and 
right, was noted.  Reflexes were 2+ on the left.  The 
examiner reported that reflexes on the right were 
unobtainable.  The assessment was cervical spondylosis, 
radiculopathy.  

On VA examination in October 1999, the veteran stated that 
her neck problems had become increasingly worse.  She related 
that she had increased neck pain with sitting in the same 
position for more than 30 minutes, standing in the same 
position for more than one hour, walking for more than 30 
minutes, lifting more than five pounds, bending over, and 
pushing and pulling.  The report of examination notes that x-
ray examination of the neck on May 7, 1999 showed severe 
degenerative joint disease of the mid and lower cervical 
spine.  

On examination, the examiner noted that she was wearing a 
cervical collar.  There was some tenderness over the lower 
posterior cervical muscles.  Range of motion was noted to be 
painful in all directions.  Extension was 18 degrees.  
Flexion was 20 degrees.  Lateral rotation was 25 degrees on 
the left and right.  Lateral bending on the left and right 
was 15 degrees.  Muscle bulk, tone, and strength in the upper 
extremities were symmetrical and normal.  No atrophy was 
noted.  There were no fesiculations.  The pertinent diagnosis 
was degenerative joint disease, degenerative disc disease, 
with limited motion of the cervical spine.  The examiner 
stated that he would assign an additional 10-degree loss of 
range of motion on flexion, extension, and lateral rotation, 
left and right, because of flare-ups and pain with repeated 
use.  He stated that there was no additional loss of range of 
motion because of impaired endurance, weakness, or 
incoordination.  

In a June 2000 notice of disagreement, the veteran stated 
that she had tingling down her left arm and that the last two 
fingers and half of her left hand was numb.  She conveyed 
that her shoulders hurt, bilaterally.  She stated that she 
was in constant pain.  

In April 2000, EMG showed left medial distal motor latency 
was normal with normal conduction velocity.  Amplitude was 
minimally decreased.  Sensory peak latency was normal with 
normal amplitudes and NCV (nerve conduction velocity).  There 
was no slowing at the wrist.  Left ulnar distal motor latency 
was normal with normal amplitudes and conduction velocity.  
There was no slowing across the elbow.  Sensory peak latency 
was normal with normal amplitudes and NCV.  The impression of 
EMG was normal needle study.  The conclusions were normal 
study, no evidence of left ulnar neuropathy or cervical 
radiculopathy.  The examiner noted that mildly decreased 
median distal motor amplitude was of doubtful clinical 
significance, given the normal latencies and EMG of the 
median.  

In December 2000, MRI showed degenerated discs and associated 
spurs at several levels in the cervical spine.  The examiner 
noted that the discs and spurs did not compress the spinal 
cord but did compress her neural foramina at several levels, 
worse at C4-C5 and C5-C6.  The impression was degenerative 
cervical discs and spurs, worse at C4-C5 and C5-C6.  

In January 2001, motor sensory and reflex examination was 
normal, except for some hypesthesia over the ulnar aspect of 
her left hand to pinprick.  Degenerative cervical discs and 
associated spurs, worse at C4-C5 were noted to be stable.  On 
examination in June 2001, two moderately bulging discs at C3-
C4 and C4-C5 were noted.  Pain was noted to be moderate most 
of the time.  The assessment was bulging discs in the 
cervical spine at two segments.  

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Under the old criteria, the Rating Schedule provides a 
noncompensable evaluation for intervertebral disc syndrome 
when post-operative, cured, 10 percent when mild, 20 percent 
when moderate and characterized by recurring attacks, 40 
percent when severe and characterized by recurring attacks 
with intermittent relief, and 60 percent when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a Diagnostic Code 5293 (2002).  

Under the revised criteria, effective September 23, 2002, a 
60 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 20 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

A rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 
should be applied to a veteran's cervical spine disability 
under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a compensable rating for limitation of 
motion of the cervical spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See note 
preceding Diagnostic Code 8510.  

Mild incomplete paralysis of the upper radicular group of the 
major extremity warrants a 20 percent rating; moderate 
incomplete paralysis of the upper radicular group warrants a 
40 percent rating for the major extremity and 30 percent for 
the minor extremity; severe incomplete paralysis of the upper 
radicular group warrants a 50 percent rating for the major 
extremity and 40 percent for the minor extremity.  With 
complete paralysis of the upper radicular group, which 
warrants a 70 percent rating for the major extremity and 60 
percent for the minor extremity, all shoulder and elbow 
movements are lost or severely affected, with hand and wrist 
movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 
8510.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1999, February 2000, and July 2002 
rating decisions of the reasons and bases for the denial of 
her claim.  She was further notified of this information in 
April 2000 statement of the case and in the July 2000 
supplemental statement of the case.   The Board concludes 
that the discussions in the June 1999, February 2000, and 
July 2002 rating decisions and in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed her of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in January 2003, she was advised of the procedures by 
which to submit additional evidence in support of her claim.  
In March 2003, she was advised of the evidence she needed to 
submit to substantiate her claim, VA's duty to notify her 
about her claim, VA's duty to assist in obtaining evidence 
for her claim, what the evidence must show to substantiate 
her claim, what information or evidence was needed from her, 
what she could do to help with her claim, and what VA had 
done to help with her claim.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid her claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of her claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Analysis

Initially, the Board notes that when a regulation changes 
during the pendency of a claim for VA benefits and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of her claim under the version of the 
regulation that is most advantageous to her.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000), VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

The veteran's degenerative joint and disc disease of the 
cervical spine is currently rated as 40 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  She asserts that a higher evaluation is warranted as 
she has pain and additional functional loss.  

Initially, the Board notes that the veteran's cervical spine 
disability has been primarily described as moderate.  For 
example, in January 1999 and August 1999, the veteran 
reported that cervical spine pain was moderate.  In January 
2001, moderately bulging discs and cervical spine pain was 
noted to be moderate.  The impression of x-ray examination in 
May 1999 showed moderate-to-severe degenerative disc disease 
of the cervical spine.  The October 1999 VA examiner stated 
that the veteran had additional functional impairment on 
flare-ups and with repeated use, and thus, the RO assigned a 
40 percent evaluation.  This evaluation exceeds the maximum 
evaluation based upon purely limitation of motion of the 
cervical spine.  38 C.F.R. § 5290.  

In January 1999, the veteran reported that cervical spine 
pain was not continuous.  In September 1999, the examiner 
specifically stated that there was improvement in the 
veteran's cervical spine disability.  As to some hypesthesia 
noted, strength in the upper extremities was 5/5 and EMG was 
normal.  The Board notes that the April 2000 VA examiner 
stated that mildly decreased median distal motor amplitude 
was of doubtful clinical significance in light of the normal 
EMG.  MRI in December 2000 showed that bulging discs were not 
compressing the spinal cord.  In January 2001, motor sensory 
and reflexes were normal.  

The veteran is competent to report that her symptoms are 
worse.  However, the Board has accorded more probative value 
to the observations of skilled medical professionals, none of 
whom have documented symptoms compatible with a pronounced 
disc syndrome.  To the extent that a VA examiner has opined 
that flare-ups and repeated activity interfered with daily 
and work activities, the Board accepts such opinion.  
However, the 40 percent disability evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations.  38 C.F.R. § 4.1 (2002).  

The Board notes that the provisions of diagnostic code 5293 
were revised during the appeal period.  Under new code 5293, 
a 60 percent evaluation is based on bed rest and 
incapacitating episodes.  The veteran has not asserted and 
the evidence does not show that the veteran requires bed rest 
as a result of her cervical spine disorder.  Thus, she does 
not warrant a 60 percent evaluation under the revised 
criteria.  She has never reported that she has incapacitating 
episodes that require bed rest of at least six weeks or even 
four weeks over any 12-month period.  

The Board further notes that the new criteria have an 
alternative method of evaluation; the veteran's cervical 
functional impairment may be rated with any identified 
neurological impairment associated with disc syndrome.  In 
this case, the record tends to establish that her neck has 
significant functional impairment with use.  She has 
significant limitation of motion and pain on motion.  The 
ability to lift, sit, stand, push, pull, and walk are 
impaired.  Therefore, the Board accepts that she has the 
functional equivalent of severe limitation of the cervical 
disc syndrome, warranting a 40 percent evaluation based 
solely on the cervical spine disability.  Again, such 
evaluation exceeds the maximum for severe limitation of 
motion of the cervical spine.  

The veteran complained of pain and numbness in the upper 
extremities, to include the left arm and bilateral shoulders; 
however, EMG and MRI were normal.  The Board notes that in 
January 1999, she denied any upper extremity weakness or 
numbness.  In April 1999, the examiner specifically noted 
that there was no weakness.  In October 1999, some mild 
decreased strength in the hand intrinsics was noted; however, 
strength was 5/5 and the examiner specifically noted that 
there was no weakness.  On VA examination in October 1999, 
muscle bulk, tone and strength in the upper extremities were 
symmetrical and normal, and no atrophy was noted.  Based upon 
these findings, the Board concludes that the veteran does not 
have neurologic deficits that would warrant separate 
evaluations for the upper extremities.  Similarly, the 
overall for the evidence establishes that she does not have 
symptoms compatible with a pronounced disc syndrome.  The 
vast majority of complaints center on pain and limitation of 
motion.  The evidence, however, establishes that she does not 
have symptoms comparable with neuropathy or an absent jerk or 
findings appropriate to the site of the diseased neck.  
Rather, upper extremity strength was 5/5, the motor system 
was normal, the reflexes were normal, and the sensory system 
was normal.  The October 1999 report of absent reflexes and 
radiculopathy is not in accord with the rest of the record 
and is accorded less probative value than the more probative 
objective testing.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The Board finds no other rating 
code upon which to base a higher evaluation.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  The Board has considered 
other Diagnostic Codes but is unable to find another rating 
code upon which to base a higher evaluation.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, an increased 
rating for degenerative disc and joint disease of the 
cervical spine is not warranted.  


ORDER

An evaluation in excess of 40 percent for degenerative disc 
and joint disease of the cervical spine is denied.  


REMAND

On VA examination in October 1999, the examiner stated that 
the veteran's employment activities were limited as a result 
of her service-connected disabilities.  The report of 
examination notes that sedentary employment might be 
feasible, with frequent changes in position.  The Board finds 
that there is insufficient evidence upon which to base a 
determination in this matter.  

In addition, the records reflect that the veteran applied for 
worker's compensation disability benefits.  These records 
have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim of entitlement to 
TDIU, and to ensure full compliance with due process 
requirements, this issue is REMANDED to the RO for the 
following development:

1.  The RO should obtain from all 
records in association with worker's 
compensation disability pertinent to the 
veteran's claim of TDIU, to include any 
decisions and the medical records upon 
which those decisions were based.  

2.  The RO should request that the 
veteran provide her employment history.  

3.  The RO should send the claims folder 
to the examiner who performed the 
October 1999 VA examination, if 
available, otherwise another VA 
examiner.  The examiner's attention 
should be directed to this Remand.  
Request that the examiner provide an 
opinion as to whether the veteran's 
service-connected disabilities prevent 
her from engaging in substantially 
gainful employment consistent with her 
education and occupational experience?  
The examiner should review the claims 
file and respond in the positive or 
negative.  A complete rationale for any 
opinion provided.   

4.  The veteran is informed that she is 
under an obligation to submit evidence 
of in support of her claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



